Exhibit 10.20

﻿

SONIC CORP.

Compensation Recoupment Policy

Effective October 19, 2016

﻿

It is the policy of Sonic Corp. (the “Company”) that in the event the Company is
required to prepare an Accounting Restatement, the Company will recover from
each Covered Executive any Excess Incentive-Based Compensation received during
the Recovery Period. It is intended that this policy be administered in a manner
that will comply with applicable law and securities exchange listing
requirements including, without limitation, Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act, Rule 10D-1 under the Securities
Exchange Act of 1934, as amended, and the listing standards of NASDAQ.

﻿

Article 1.Definitions

﻿

1.1“Accounting Restatement” means the result of the process of revising
previously issued financial statements to reflect the correction of one or more
errors that are material to those financial statements; provided,  however, that
the retroactive application of a change in accounting principles (as well as
other retroactive changes not considered corrections of errors under applicable
accounting standards) will not be considered correction of one or more errors
for this purpose.

﻿

1.2  “Affiliate” means any entity that controls, is under common control with,
or is controlled by, the Company while this policy is in effect. 

﻿

1.3“Committee” means the Compensation Committee of the Board of Directors of the
Company.

﻿

1.4“Covered Executive” means any current or former “executive officer” of the
Company (as such term is defined in Rule 16a-1(f) of the US Securities Exchange
Act of 1934, as amended), any officer reporting directly to the Chief Executive
Officer of the Company and any other officer holding a title of Senior Vice
President or above of the Company or its subsidiaries.

﻿

1.5“Covered Pay” means (i) cash bonus awards (including annual bonuses and other
long and short-term cash incentives), (ii) equity-based compensation, (iii)
gains on nonqualified deferred compensation and (iv) proceeds received from the
sale of shares acquired through an incentive award; provided that equity awards
that vest solely on the basis of time, such as time-based stock options and
restricted stock units are specifically excluded.

﻿

1.6“Excess Incentive-Based Compensation” means the excess of (i) the amount paid
or payable to a Covered Executive pursuant to any Incentive-Based Compensation
award, the amount of which was determined based on financial statements that
contain errors that will require the Company to prepare an Accounting
Restatement, over (ii) the amount that would have been paid or payable to the
Covered Executive had the Incentive-Based Compensation been calculated based on
the Accounting Restatement.





 

 

--------------------------------------------------------------------------------

 

﻿

1.7“Financial Reporting Measure” means any measure that is determined and
presented in accordance with the accounting principles used in preparing the
Company’s financial statements, including any measures derived wholly or in part
from such financial information.

﻿

1.8“Incentive-Based Compensation” means any Covered Pay that is granted, earned
or vested based wholly or in part upon the attainment of a Financial Reporting
Measure.

﻿

1.9  “Recovery Period” means the three completed fiscal years immediately
preceding the Restatement Date.

﻿

1.10  “Restatement Date” means the earlier of (i) the date the Company’s board
of directors, a committee of the board of directors or the officers or officers
of the Company authorized to take such action if board action is not required,
concludes, or reasonably should have concluded, that the Company’s previously
issued financial statements contain a material error and (ii) the date a court,
regulator or other legally authorized body directs the issuer to prepare an
Accounting Restatement.

﻿

Article 2.Recovery of Covered Pay

﻿

2.1Mandatory Recovery. In the event that the Company is required to prepare an
Accounting Restatement, the Company will recover from each Covered Executive,
and each Covered Executive will return to the Company, any Excess
Incentive-Based Compensation received by the Covered Executive during the
Recovery Period. With respect to Incentive-Based Compensation based on a
Financial Reporting Measure of either stock price or total shareholder return,
the amount of Excess-Incentive Based Compensation shall be based on a reasonable
estimate of the effect of the Accounting Restatement on the stock price or total
shareholder return upon which the Incentive-Based Compensation was received.

﻿

Notwithstanding anything in Section 2.2 to the contrary, the Company shall not
be required to recover any portion of Covered Pay under this policy if:

﻿

(a)after a reasonable attempt to recover the Covered Pay, the Company determines
that the direct expense that would be paid to a third party to assist in
enforcing the policy would exceed the amount to be recovered, or

﻿

(b)that portion of the Covered Pay had previously been reimbursed to the Company
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, as amended.

﻿

2.2Receipt of Covered Pay.  For purposes of this Article 2, Covered Pay shall be
deemed to have been received by a Covered Executive during the Recovery Period
if the Financial Reporting Measure specified in the Covered Pay award is
attained during the Recovery Period, even if payment or grant of the Covered Pay
occurs after the end of the Recovery Period. 

﻿





2

 

--------------------------------------------------------------------------------

 

 

Article 3.Manner of Recovery

﻿

3.1Management Authorization. If the Committee is required to seek recovery
pursuant to this policy, the Committee will authorize management to take action
to promptly enforce the Covered Executive’s obligations to the Company as the
Committee deems appropriate based on the facts and circumstances of each
particular case. These actions may include, without limitation, written demand
for repayment of Covered Pay within a reasonable period of time, legal action
against the Covered Executive, or such other action as the Committee may deem
appropriate under the circumstances.  Any such required action for recovery of
Covered Pay must be instituted within a reasonable period of time, but in no
event later than three years after the Restatement Date.  

﻿

3.2Means of Recovery. The Committee shall determine, in its sole discretion, the
appropriate means of recovering Covered Pay. Means of recovery may include,
without limitation, reducing future incentive compensation, cancelling
outstanding incentive compensation, seeking repayment of incentive compensation
paid to the Covered Executive (including the proceeds of the sale of any shares
received as incentive compensation) or setting-off any amounts it is entitled to
recover under this policy against any amounts owed by the Company to the
Executive under any of the Company’s deferred compensation plans.

﻿

3.3Pre-Tax Recovery. Covered Pay shall be recovered on a pre-tax basis.

﻿

3.4Section 409A. It is intended that any repayment, forfeiture, cancellation or
right of offset pursuant to the Policy shall be administered in a manner
designed to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations issued thereunder. 

﻿

Article 4.Miscellaneous

﻿

4.1The Committee shall be responsible for administering this policy. All actions
taken and all interpretations and determination made by the Committee shall be
final and binding upon the Company, the Covered Executives and all other
interested individuals. The Committee shall have full and exclusive
discretionary power to interpret the terms and intent of this policy. The
authority of the Committee shall include, but not be limited to, determining
when and how to seek recovery from a Covered Executive, and the amount of
Covered Pay to be recovered.

﻿

4.2The right to recoupment under this policy is in addition to any other rights
that the Company may have against any Covered Executive, including any remedies
at law or in equity.  Application of this policy does not preclude the Company
from taking any other action to enforce a Covered Executive’s obligations to the
Company, including termination of employment or institution of civil or criminal
proceedings.

﻿

4.3It is intended that this policy be administered in a manner that will comply
with applicable law and securities exchange listing requirements including,
without limitation, Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act, Rule 10D-1 under the



3

 

--------------------------------------------------------------------------------

 

Securities Exchange Act of 1934, as amended, and the listing standards of
NASDAQ.  The Committee is authorized to adopt amendments to this policy, as well
as any rules and procedures deemed necessary or appropriate.



4

 

--------------------------------------------------------------------------------